Title: From George Washington to Richard Platt, 28 September 1783
From: Washington, George
To: Platt, Richard


                  
                     Sir,
                     Rocky hill 28 Septr 1783
                  
                  Your Letter of the 21 of this Month with its inclosure reached me a few days since.
                  No application has been made to me on the subject of your Memorial to Congress—nor had I any knowledge of it until I received your Letter; and should I be referred to on the subject I must candidly inform you I cannot give the measure the support you wish.
                  Except on very extraordinary occasions, where it had been the custom of all Nations to grant rewards of that nature, I have ever been opposed to partial promotions; every good Officer has an equal claim to my attention, nor could I ever lend my influence in favor of one individual to the prejudice of others—On this principle I have always acted; and have constantly refused every application of the kind which has been made to me how Captains Sargent and North obtain their promotion, or that they have obtained it—I am wholly ignorant having never heard a word on the subject, otherwise than from common report.
                  A general promotion of one grade by brevet to all Officers whose present commissions bear date prior to the 1 January 1777 has been recommended, and is now before Congress—if this takes place, as I am inclined to think it will, the object of these partial applications will be answered without hurting the feelings of any individual.
                  
               